ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Feb. 8, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument on page 8 that “the fact that Fig, 6 of King shows less than the entirety of the image shown in Fig. 5 is not evidence that processing wasn't performed on an entirety of the image, as paragraph [0083] of King discloses that the entire image is zoomed, while the overlay pattern remains the same.”, the Examiner disagrees because King discloses FIG. 6 is a view of an overlay pattern in the form of a grid with a key, both at 100% opacity, combined with image data, for use with the system for indicating an area of interest on an image as shown in FIG. 1, 1a, or 1b. The area of interest is “on less than an entirety of the image signal.” Applicant assumes the “predetermined process” is zooming on the entire image. However, zooming a select region is not claimed. Only a very broad “predetermined process” is claimed. Examine interprets displaying the zoomed in region as the predetermined process, which is clearly displaying less than an entirety of the image signal.  Therefore, the rejections are maintained. Examiner recommends a clarifying amendment to narrow the very broad limitation “predetermined process” to further prosecution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing a size of the select regions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 5 recites “change display sizes of the plurality of select regions based on the type of the endoscope detected.” Moriyami suggests change display sizes of the plurality of select regions based on the type of the endoscope detected and overlaps the select regions to the display image (a video processing unit that generates and displays a video which reflects the setting of the setting holding unit 36 for each of the video signals determined in accordance with determination results of the color/monochrome determination unit 32 and the endoscope determination unit 33; Abstract). The Examiner broadly interprets “change display sizes” as changing the entire display size, which inherently changes the select region sizes. Applicant should file a clarifying amendment to differentiate between the display changing size and the plurality of select regions changing size to overcome the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487